      Case 1:17-cv-02634-PGG-JLC Document 96 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NADINE BURRELL-HAMILTON and
KELVIN TREVENSKY LEE,
                                                                  ORDER
                          Plaintiffs,
                                                          17 Civ. 2634 (PGG) (JLC)
            - against -

ISAIAH ALCARIO ODEN and CR
ENGLAND, INC.,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for April 23, 2020 is adjourned to May 28,

2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York.

Dated: New York, New York
       April 20, 2020
